Citation Nr: 1703659	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  10-41 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the character of the appellant's discharge from military service constitutes a bar to Department of Veterans Affairs (VA) benefits.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a psychiatric disorder.

5.  Entitlement to a total disability rating based on individual unemployability. 


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1979 to October 1980.  His DD Form 214 reflects the character of service as bad conduct.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the VA Regional Office (RO) in Muskogee, Oklahoma.  In July 2010 the RO issued an administrative decision finding that the character of the appellant's discharge precluded payment of any VA benefits.

The Board notes that the appellant's August 2015 Form 9 substantive appeal was not timely submitted following the April 2014 statement of the case.  Nevertheless, the Board waives the requirement to file a timely substantive appeal and proceeds with the adjudication of the issues.  See Percy v. Shinseki, 23 Vet. App. 37, 43-44 (2009) (Rather than forbidding the Board from adjudicating matters for which the claimant has failed to file a timely substantive appeal, Congress has explicitly allowed the Board to adjudicate such matters.)

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In October 2013, the appellant claimed entitlement to nonservice-connected pension benefits.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The appellant served on active duty for training from October 1977 to April 1978, and on active duty from May 1979 to October 1980.  The appellant was discharged with a bad conduct discharge as a result of a special court-martial.

2.  During the appellant's active duty, he was charged with absence without leave, larceny, unlawful entry with intent to commit larceny, and aggravated assault.  He pled guilty to unlawful entry and aggravated assault.  

3.  The appellant's actions prior to his discharge constituted willful and persistent misconduct.

4.  The appellant was not insane at the time of the misconduct for which he received a bad conduct discharge.

5.  The appellant's bad conduct discharge is a statutory bar to the receipt of health care and compensation benefits, and he is not eligible for entitlement to service connection for a back disorder, a heart disorder, and a psychiatric disorder; and a total disability rating based on individual unemployability.


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge is a bar to the payment of VA compensation and health care benefits.  38 U.S.C.A §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354, 3.360 (2016).

2.  Service connection for a back disorder is denied.  38 U.S.C.A. §§ 101, 1131, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.303, 3.304, 3.354, 3.360 (2016).

3.  Service connection for a heart disorder is denied.  38 U.S.C.A. §§ 101, 1131, 5303; 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.303, 3.304, 3.354, 3.360.

4.  Service connection for a psychiatric disorder is denied.  38 U.S.C.A. §§ 101, 1131, 5303; 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.303, 3.304, 3.354, 3.360.

5.  A total disability rating based on individual unemployability is denied.  38 U.S.C.A. §§ 101, 1155, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.340, 3.341, 3.354, 3.360 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  To the extent that there has been any error in the timing of the notice provided, the appellant has not alleged any prejudicial error in the content or timing of the notifications received, and furthermore, the appellant has submitted numerous pieces of correspondence indicating that he has actual knowledge of the elements required to establish qualifying character of discharge for the purpose of receiving VA benefits.  See Shinseki v. Sanders, 129 S. Ct. 1696  (2009) (The appellant has this burden of showing there is a notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.).

Relevant Laws and Regulations

For VA purposes, a veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The threshold question to be answered in every claim for VA benefits concerns the adequacy of the claimant's service for purposes of establishing basic eligibility.  Applicable laws and regulations provide that most VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A.
 §§ 101(2), 101(18), 5303; 38 C.F.R. § 3.12(a).

Health care and disability benefits may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in 38 C.F.R. § 3.12(c) applies.  38 C.F.R. § 3.360(b).  

A discharge or release for certain offenses is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d).  A discharge from military service because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the commission of the offense resulting in the discharge.  38 C.F.R. § 3.12(b); see also 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.354(b) (2016).  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (a) (2016).

Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Gardner v. Shinseki, 22 Vet. App. 415, 419 (2009) (citing Beck v. West, 13 Vet. App. 535, 539 (2000).  Common elements of insanity found in criminal law are not for application, but rather the specific definition set forth in 38 C.F.R. § 3.354(a) is controlling.  Gardner. 22 Vet.App. at 420  .

Mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535 (2000).  The predicate for insane behavior for VA purposes generally is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id.

Analysis

The appellant contends that the character of his discharge, which is indicated as "bad conduct" on his DD Form 214, should not be a bar to VA benefits.  He has submitted numerous written statements arguing that although he did stab a fellow serviceman in 1979, he did so as an act of self-defense.  He also argues that he was insane at the time he committed the offense, that he became an alcoholic in service, and that he was drunk at the time he stabbed his fellow serviceman.  In addition, the appellant has argued that he was denied due process at the time of his court-martial because he was not advised of his right to an attorney or his right to appeal the eight month sentence he was given.  He argues further that he received ineffective assistance of counsel.  He has also written that he believes his sentence was unfair because it was an isolated incident and he was only 19 years old at the time.  The appellant has also submitted a statement supposedly from his parents stating that the claimant developed alcoholism and a mental illness in service.

The Board notes that the appellant also performed reserve service from October 1977 to May 1979, with periods of unverified active duty for training and inactive duty for training.  The appellant has not asserted that any of his claimed disabilities were caused by his Reserve service, but has instead only argued that his bad conduct discharge should not be a bar to service connection on a direct basis with his active service.  The Board therefore will not address any periods of service other than the appellant's single period of active duty service from May 1979 to October 1980.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2016).  

The appellant's service personnel records show that in May 1979, he unlawfully entered the Snackbar at Fort Riley with the intern to commit larceny.  In July 1979, he stole a stereo cassette player, and the appellant subsequently went absent without leave from July 16 to 22, 1979.  In October 1979, he stabbed a serviceman in the leg with a knife.  In November 1979, he was charged with unlawful entry, larceny, and aggravated assault.  The appellant pled guilty to unlawful entry and aggravated assault, and was sentenced to four months of confinement at hard labor and a bad conduct discharge.

The decision was reviewed by the United State Army Court of Military Review in February 1980, and the sentence was found to be correct in law and fact.  The record contains a Notice to the Accused regarding his right to appeal the decision.  The appellant's records show several Judge Advocate General representatives listed for the appellant.  On the appellant's February 1980 report of medical history, he denied any nervous trouble or any sort, depression, or excessive worry.  A February 1980 separation examination found his psychiatric evaluation to be normal.

In March 2011, the Department of the Army Board for Correction of Military Records (Board for Correction) informed the appellant that his application to change the status of his discharge had been denied.  The Board for Correction Record of Proceedings discussed that they had considered the appellant's claims that he was mentally disturbed at the time of the incident, not aware of his rights, denied a psychiatric evaluation, indigent, and that various due process errors occurred during the trial.  The Board of Corrections for Military Records found that the record showed that the appellant was represented by counsel, that the sentence was correct in law and fact, and that there was no evidence to support a conclusion that he was not competent to stand trial.

After carefully reviewing the record, the Board finds that the character of the appellant's discharge is a bar to his receipt of VA health care and compensation benefits for his period of active duty service.  38 C.F.R. § 3.360.  The record clearly shows that the appellant was convicted by a court-martial of unlawful entry and aggravated assault.  He was sentenced to hard labor and a bad conduct discharge.  His conviction was affirmed by the United States Army Court of Military Review.  The Board further finds that the appellant's actions leading to his bad conduct discharge constituted willful and persistent misconduct.  In making this finding, the Board notes that the appellant pled guilty to two separate serious charges, larceny and aggravated assault, and was charged with a third serious charge, which was dropped.  The record additionally shows that the appellant had a period of absence without leave.  The Board therefore finds that the appellant committed multiple willful and intentional wrongdoings with reckless disregard of the probable consequences if discovered.  38 C.F.R. § 3.12(d)(4).

In Camarena v. Brown, 6 Vet. App. 565, 568 (1994), the claimant was discharged from service as a consequence of a special court-martial that adjudged a bad conduct discharge for three offenses and his subsequent efforts to have his discharge upgraded by the military were denied.  The Board determined that the appellant's bad conduct discharge was dishonorable, as it was issued due to willful and persistent misconduct.  The United States Court of Appeals for Veterans Claims upheld the Board's decision, finding the applicable regulation to be valid and noting that "it is abundantly clear that Congress did not say or intend to say that only those receiving 'dishonorable discharges' would be denied veteran status."  Id.

As was the case in Camarena, the appellant has been found to have committed multiple intentional acts of wrongdoing, clearly constituting misconduct that was both willful and persistent.  The Board has considered that the applicable regulation provides that a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  In this case, however, the Board finds that the appellant's offenses are certainly not minor, especially considering that he pled guilty to stabbing a fellow soldier in the leg with a knife.  Larceny, unlawful entry with intent to commit larceny, and absence without leave are likewise found to be serious incidents of misconduct, and not minor offenses.  See, e.g., Struck v. Brown, 9 Vet. App. 145 (1996).

The Board has also considered whether the appellant was insane at the time he committed the offenses that led to his discharge.  The appellant has argued that he was impaired by alcoholism at the time of the assault.  VA's General Counsel, however, has held in a binding precedent opinion that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior for purposes of 38 C.F.R. § 3.354 (a).  See VAOPGCPREC 20-97 (May 22, 1997). 

The appellant has also submitted a document which is clearly in his own handwriting purporting to be an evaluation from a psychologist which states that "he is diagnosis with a disease occurred during training in his National Guard service, he was addition to alcohol cause him to suffer from alcoholism while he was in active duty for training" and that therefore service connection for alcoholism and mental illness should be granted.  The determination of whether a claimant knowingly submitted false or fraudulent evidence to VA is a question of fact.  The Board finds that this document is clearly, on its face, not an evaluation from an actual psychologist, and holds no probative value.

The Board finds that the preponderance of the evidence indicates that the appellant was not insane at the time of his 1979 infractions.  The appellant denied any mental health problems on his February 1980 Report of Medical History, and his psychological evaluation was found to be normal at the separation examination.  The appellant's service treatment records contain no complaints or treatment relating to psychiatric symptoms.  There is absolutely no competent and probative medical evidence showing that the appellant had a mental illness in service at the time of the offenses.  There is therefore no evidence of record that the appellant had a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that he was unable to understand the nature, full import, and consequences of his acts.  The Board finds that there is no evidence of record indicating that the appellant was "insane," or in other words, unable to act in an intentional manner, at the time he committed the acts that led to his discharge from service.  See generally Zang v. Brown, 8, Vet. App. 246, 254 (1995) (explaining that a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct).

Although the appellant has also argued that he was threatened with harm by his fellow serviceman and stabbed him with a knife in self-defense, there is no evidence in the record to support this assertion.  Moreover, such an assertion conflicts with the findings of the 1979 court-martial.  It is not the Board's role to readjudicate the charges brought against the appellant at the 1979 court-martial.  There is no evidence that the appellant's court-martial was not conducted properly, affording him full due process under the law and coming to a sound and just conclusion.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (holding that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties").  This decision was affirmed by the United States Army Court of Military Review, and the appellant was notified of his right to appeal that decision, but did not do so.  Furthermore, a review by the Board for Correction of Military Records considered the appellant's assertions but found that the appellant had been represented by counsel and that the sentence imposed was correct in law and fact.  The Board finds no indication that the findings of the 1979 court-martial are incorrect or that the proceedings were not properly held.  The sentence of a bad conduct discharge was properly applied.

The Board further notes that the appellant's character of discharge has not been upgraded at any time by his service department, by any discharge review board, or by a Presidential directive.  While the appellant has applied for an upgraded character of discharge, this application was denied.  As such, an exception to the bar of VA benefits under 38 C.F.R. § 3.12(g), (h) is not applicable. 

Accordingly, the Board finds, by a preponderance of the evidence, that the appellant's misconduct during service was willful and persistent, and that his bad conduct discharge for his period of active duty is a bar to VA compensation benefits.  38 U.S.C.A. § 5303; 38 C.F.R. §§ 3.12, 3.360.  As the threshold requirement for eligibility for service connection has not been met and the appellant's discharge status is a statutory bar to VA compensation and health care benefits, the appellant's claims of entitlement to service connection for a back disorder, a heart disorder, a psychiatric disorder, and to a total disability rating based on individual unemployability are denied.  See 38 U.S.C.A. §§ 101(2), 101(18), 5303; 38 C.F.R. §§ 3.12(a), 3.360.



ORDER

The character of the appellant's discharge from military service constitutes a bar to VA benefits.

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for a psychiatric disorder is denied.

Entitlement to a total disability rating based on individual unemployability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


